Exhibit 10.4

 

DIRECTOR DESIGNATION AGREEMENT

 

THIS DIRECTOR DESIGNATION AGREEMENT, dated as of October 1, 2007 (this
“Agreement”), is entered into by and between MacroChem Corporation, a Delaware
corporation (the “Company”) and SCO Capital Partners LLC (“SCO”).

 

WHEREAS, pursuant to the terms of the Amended and Restated Preferred Stock and
Warrant Purchase Agreement dated as of February 13, 2006, by and among the
Company, SCO and the other parties set forth therein as purchasers (the
“Purchase Agreement”) , SCO was given the right to designate two individuals to
serve as directors of the Company (the “Designation Right”);

 

WHEREAS, the Designation Right will expire according to its terms if less than
20% of the shares of Series C Cumulative Convertible Preferred Stock, par value
$0.01 per share of the Company (the “Series C Preferred Stock”) issued pursuant
to the Purchase Agreement remain outstanding;

 

WHEREAS, the parties anticipate that more than 80% of the outstanding shares of
Series C Preferred Stock will be converted (the “Series C Conversion”) into the
common stock, par value $0.01 per share, of the Company (the “Common Stock”) in
connection with a proposed new equity financing of the Company and thereafter,
less than 20% of such shares of Series C Preferred Stock shall remain
outstanding; and

 

WHEREAS, the parties desire to continue SCO’s right to designate two directors
of the Company as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Director Designees. Effective immediately upon the Series C
Conversion and continuing for as long as SCO and its Affiliates (as defined
below) hold at least 20% of the aggregate number of shares of Common Stock
issued to SCO and its Affiliates upon conversion of the Series C Preferred
Stock, (a) SCO shall have the right, from time to time, to designate two
individuals, who shall be reasonably satisfactory to the then current Board of
Directors, to serve as directors of the Company (the “SCO Director Designees”),
(b) the Company shall use its best efforts to cause the number of directors to
be fixed at seven, two of which shall be the SCO Director Designees (the “SCO
Board Seats”), (c) the Company shall use its best efforts to cause the SCO
Director Designees to be nominated and elected for service as directors of the
Company at each meeting of the Company’s shareholders held for the purpose of
electing directors and (d) if at any time, or from time to time, one or more of
the SCO Board Seats is or becomes vacant for any reason prior to the next annual
meeting of shareholders, the Company shall use its best efforts to cause such
vacancy to be filled with an

 


--------------------------------------------------------------------------------



 

SCO Director Designee. The following persons are hereby deemed to be “reasonably
satisfactory” pursuant to clause (a) above: Steven H. Rouhandeh and Jeffrey B.
Davis.

 

2.          Certain Defined Terms. For purposes of this Agreement, an
“Affiliate” means any Person (as such term is defined below) that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 under the Securities Act. With respect to any Person, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager of such Person will be deemed to be an Affiliate of
such Person. A “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision of any
thereof) or other entity of any kind.

 

3.          Counterparts; Assignment; Amendment. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument. The executed signature
pages hereto may be delivered by facsimile or other means of electronic image
transmission, such a copy of any signature page hereto shall have the same force
and effect as an original thereof. This Agreement may not be assigned without
the written consent of each of the parties hereto, provided that SCO may assign
its rights under this Agreement to any Affiliate of SCO without the consent of
the Company. This Agreement may not be amended without the written approval of
each of the parties hereto.

 

4.          Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
principles of conflict of laws).

 

IN WITNESS WHEREOF, the parties hereto have executed this Director Designation
Agreement as a document under seal as of the date first above written.

 

 

MACROCHEM CORPORATION

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

SCO Capital Partners, LLC

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

2

 

 

 